 AMERICAN DISTRICT TELEGRAPH COMPANY345In view of the foregoing, we find that all full-time and regularpart-time meat department employees at the Employer's Augusta,Georgia, stores, excluding all other employees, office clerical employees,professional employees, guards, meat market managers, and othersupervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9(b) of the Act.[Text of Direction of Election omitted from publication.]American District Telegraph CompanyandInternational Unionof Electrical,Radio and Machine Workers,AFL-CIO, Peti-tioner.Case No. 1-RC-5916. July 28, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Norman D. Schwartz,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks a single unit of plant department employ-ees of the Employer at its Somerville, Massachusetts, location, andthe employees of Bankers' Electric Protective Service, hereinaftercalled Bankers.The Employer contends that the two companies areseparate corporate entities and should not be considered as a singleemployer for unit purposes.The record shows that both companiesare Massachusetts corporations which, in turn, are wholly owned byAmerican District Telegraph Company, a New Jersey corporation.They share common management and officers; they work out of thesame location, perform similar services, and utilize the employees ofboth interchangeably.Under these, facts we -find that both corpo-rations constitute a single employer within the meaning of Section1For reasons stated belowthe Employer'smotion to dismiss is denied.128 NLRB No. 42. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARD9 (b) of the Act, and that a single overall unit consisting of theemployees of both is appropriate 2The Employer asserts that the employees sought by the Petitionerare guards within the meaning of the Act and the Petitioner is barredby Section 9(b) (3) from being certified as their bargaining repre-sentative.The Employer's business and general method of operationare substantially the same as that described inA.D.T. Company,112NLRB 80, which involved a sister subsidiary.However, the recordherein discloses significant differences in the operation of the plantdepartment in question.The employees sought herein are primarilyconcerned with the installation and maintenance of the various elec-trical devices provided by the Employer to its customers for theirprotection from theft, unlawful entry, fire, and equipment deficiencyor failure.Plant employees, unlike the guards, receive no guardtraining, are not armed or uniformed, are not subject to call whentheir shift ends, and work under different supervision than the guards.Although the Employer asserts that they may be, and are, in fact,used to perform the duties of operating department employees, whoare admittedly guards within the meaning of the Act, the record doesnot support this contention.As a matter of fact, a plant departmentemployee is dispatched alone only in a situation where it is alreadyknown that the cause of the alarm is some malfunction of the alarmdevice and in such instances the customer-subscriber, his representa-tive, or a guard is on the scene when the plant employee arrives.Therecord reveals only one instance where a plant department employeeremained on the scene after the departure of a guard and that wasfor a period of 11 minutes until the power supply was restored.The record alludes to a time when guard and repair duties wereperformed by the same people, but this arrangement was discontinued10 years ago.Under these facts it is evident that the Board's previousdecisions relating to sister subsidiaries of the Employer are not con-trolling as the responsibilities and duties of the employees involved'in this case are substantially different.Based on the facts presentedherein,we find that these employees are not guards within themeaning of the Act.4We therefore find the following employees of the Employer con-stitute an appropriate unit for collective bargaining purposes withinthe meaning of Section 9(b) of the Act: All production and mainte-nance employees, stock clerks, inspectors, installers, repairmen andhelpers, and the dispatcher in the plant department employed byAmerican District Telegraph Company and Bankers' Electric Pro-tective Service at their 2 Union Square, Somerville, Massachusetts,2 Triangle Tannsng Co.,115 NLRB 271.8 CfA D T. Co., supra; A D.T.Company,CaseNo. 8-RC-2836,unpublished.4Gen Pro, Inc.,110 NLRB 12. NEW ENGLAND PROCESSINGUNIT347location,'excluding all operating department employees,office clericalemployees,construction supervisors,maintenance supervisors, fore-men and assistant foremen, professional employees,supervisors, andguards as defined inthe Act.[Text of Direction of Election omitted from publication.]6 Plant department employees who work out of other locations in the Boston,Massa-chusetts,area are included within the unit.Swift and Company d/b/a New England Processing UnitandUnited Packinghouse Workers of America, Local 165, AFL-CIO.Cases Nos. 1-CA-3101 and 1-CA-3102. July f8, 1960DECISION AND ORDEROn April 6, 1960, Trial Examiner Thomas N. Kessel issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a brief in support thereof.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended,the National LaborRelations Board hereby orders that the Respondent,Swift and Com-pany d/b/a New England Processing Unit, Somerville,Massachusetts,its officers, agents, successors,and assigns,shall :1.Cease and desist from refusing to bargain collectively withUnited Packinghouse Workers of America, Local165, AFL-CIO, asthe exclusive representative of its employees in the appropriate unitswith respect to rates of pay, wages, hours of employment and otherterms and conditions of employment.128 NLRB No. 46.